DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

					Status	
Upon the interview conducted with Michael McCraw, the application is being reopened and a new Non-Final Office action is being mailed.  The claims filed 10/7/20 are currently being examined in this Office Action. The period for reply restarts with this Action.  
Claims 27-48 filed 10/7/20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Bear et al. (US 5,609,828) in view of Yue et al. (US 2007/0014695).
O’Bear discloses a sample test card, comprising: 
a card body having a width between about 90 mm (~3.5 inches which is 88.9mm, background of invention) and about 95 mm, a length between about 44 mm and about 60 mm (57mm is roughly 2.5inches; background of invention), and a thickness between about 4 mm and about 5 mm (this is standard thickness that is used in the incorporated reference readers for sample test cards and inherently disclosed; background of invention) (the Vitek2 and Vitek compact are disclosed in the background of the invention in the instant specification and are used to disclose the size of the instant size of the claims; Vitek 2 discloses 100mm x 60mm x 5mm), the card body defining: 
a first surface (top) and a second surface (bottom) opposite the first surface; 
a fluid intake port (140); 
st row) and a second group of sample wells (110 second row), wherein the plurality of sample wells comprises 64 sample wells (fig. 1 provides 64 wells); 
a first fluid flow distribution channel (150) defined at the first surface of the card body, wherein the first fluid flow distribution channel is fluidically connected to the fluid intake port (14) and the first group of sample wells (fig. 1 shows the first fluid flow distribution channel 150 connected to distribution legs or fill channels 160 and then to the wells 110); and 
a second fluid flow distribution channel (190) defined at the second surface of the card body, wherein the second fluid flow distribution channel is fluidically connected to the fluid intake port (140) and the second group of sample wells (fig. 2 shows the second fluid flow distribution channel 190 connected to distribution legs or fill channels 200 and then to the wells 110).  
O’Bear does not teach 90 mm size or more than 64 wells on the microchip. 
Yue teaches a microchip have a plurality of sample chambers, a sample introduction channel for each sample chamber and a detection device for monitoring a reaction in the sample chamber.  Yue states that the sample chambers on the microchip can be in any number of arrangements that include 96 and 192 (para 77).  It would have been obvious to one having an ordinary skill in the art to modify O’bear to provides more than 64 sample chambers/wells in order to process increase or decrease the number of tests on a sample by providing various sample chambers on a single microchip.  This is well known in the art for processing samples.  
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) regarding the change in size and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 for a change of a range that is similar to the prior art (specifically prior art teaching 88.9mm vs 90mm the instant claim).  
Regarding claim 28, wherein the plurality of sample wells comprise from 80 to 140 sample wells. O’Bear does not teach the sample wells comprise 80-140 wells.
Yue discloses 96 sample wells (para 77).  It would have been obvious to one having an ordinary skill in the art to modify O’Bear to use any number of sample wells that are constant will sample tray common well numbers as taught by Yue (para 77).
Regarding claim 29, wherein the plurality of sample wells comprise 104 sample wells.  O’Bear as applied above claim 27 does not teach the plurality of sample wells comprise 104 sample wells. 
Yue teaches a microchip have a plurality of sample chambers, a sample introduction channel for each sample chamber and a detection device for monitoring a reaction in the sample chamber.  Yue states that the sample chambers on the microchip can be in any number of arrangements that include 96 and 192 (para 77).  It would have been obvious to one having an ordinary skill in the art to modify O’Bear to provide 104 sample chambers/wells in order to process increase or decrease the number of tests on a sample by providing various sample chambers on a single microchip.  This is well 
Regarding claim 30, wherein the 104 sample wells are arranged as thirteen columns of eight sample wells.  It would have been obvious to one have an ordinary skill in the art to modify O’Bear to arrange the sample wells on the microchip in any number of arrangements as it would not change the function of the device.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70.
Regarding claim 31, wherein the first and second surfaces are sealed with a sealant tape covering the plurality of sample wells. (see claim 7 of O’Bear).
Regarding claim 32, wherein the plurality of sample wells are disposed between the first surface and the second surface.  (See fig. 1 and 2 of O’Bear)
Regarding claim 33, further comprising a plurality of fill channels (structures which connect to the fluid flow distribution channels; O’Bear) connected to at least one of the first fluid flow distribution channel (150) and the second fluid flow distribution channel (190), and a plurality of horizontally oriented fill ports (160,220, 280) connecting the plurality of fill channels (T Junctures) to a respective one of the first group of sample wells (110; there are a plurality of sample wells disclosed each connected via the respective plurality of fill channels) and the second group of sample wells (110’ a second group is interpreted as the group of well which receive fluid from the fill channel), wherein each of the fill ports extends in a widthwise direction of the card body (fig. 1 and 2; fill port is the connect to the distribution channel via the fill channels and extends in the width direction of the card; further fill ports extend in the longest direction as seen in fig. 1 and 7), wherein each of the fill ports extends perpendicular to a portion 

    PNG
    media_image1.png
    711
    745
    media_image1.png
    Greyscale

A second interpretation of claim 33, comprising a plurality of fill channels (160; O’Bear) connected to at least one of the first fluid flow distribution channel (150) and the 

Regarding claim 34, (interpretation based upon the first interpretation of claim 33) wherein the plurality of horizontally fill ports (160) are perpendicular to the at least one of the first fluid flow distribution channel (150) and the second fluid flow distribution 

    PNG
    media_image2.png
    711
    745
    media_image2.png
    Greyscale

Regarding claim 35, (first interpretation of claim 33) wherein the plurality of fill channels (as annotated below) are perpendicular to the at least one of the first fluid flow 


    PNG
    media_image3.png
    711
    745
    media_image3.png
    Greyscale

Regarding claim 36, wherein a width direction of the test card is defined parallel to a longest edge of the card body, and wherein each of the fill ports is oriented parallel 

    PNG
    media_image4.png
    711
    745
    media_image4.png
    Greyscale


Regarding claim 37, wherein the horizontally orientated fill ports comprise a width of about 0.5 to about 0.6 mm and a depth of about 0.5 to about 0.6 mm (fig. 7). It would have been obvious to one having an ordinary skill in the art to modify O’Bear to provide In re Rose, 220 F.2d 459, 105 USPQ 237
Regarding claim 38, further comprising bubble traps (170) in fluid communication with the plurality of sample wells (fig. 7 shows a bubble trap). 
Regarding claim 39, wherein each of the plurality of sample wells are disposed fluidically between a respective one of the bubble traps (170) and a respective one of the first fluid flow distribution channel (150) and the second fluid flow distribution channel (190).  
Regarding claim 40, wherein an average fluidic network distance between wells of the plurality of sample wells is from about 20 to about 25 mm.
O’Bear does not specifically teach an average fluid network distance between wells of the plurality of sample wells being from 20-25mm.  
Yue teaches a sample well plate that comprises various configurations of wells within the plate.  It is well known in the art that sample wells can change size to accommodate various sample sizes and further the size of the components on the plate can change sizes to accommodate more or less components thereon.  Therefore it would have been obvious to one having an ordinary skill in the art to modify O’Bear to change the size of the fluidic network distance to the above specifications through routine optimization to configure the number of components on a sized sample well plate that is routinely used in the art. In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 41, wherein the average fluidic network distance between wells of the plurality of sample wells is less than 30 mm.  

Yue teaches a sample well plate that comprises various configurations of wells within the plate.  It is well known in the art that sample wells can change size to accommodate various sample sizes, the size and spacing of the components on the plate can change sizes to accommodate more or less components thereon.  Therefore it would have been obvious to one having an ordinary skill in the art to modify O’Bear to change the size of the fluidic network distance to the above specifications through routine optimization to configure the number of components on a sized sample well plate that is routinely used in the art. In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 42, wherein the card body further comprises a third distribution channel (290) defined at the first surface (top surface shown in fig. 1), wherein the third distribution channel is operatively connected (fluidically communication) to the second distribution channel (190 is connected to channel 230/290) disposed on the second surface (surface shown in fig. 2) via at least one through-channel (240 or 140).  
Regarding claim 43, wherein the card body further comprises a plurality of second fill channels (see annotated figure below) disposed in the first surface (fig. 1) of the test card and operatively connected (fluidically communication) to the third distribution channel (290) and a third group of sample wells (see annotated figure below).  

    PNG
    media_image5.png
    711
    745
    media_image5.png
    Greyscale


Regarding claim 44, further comprising a plurality of fill channels connected to the first fluid flow distribution channel between the first fluid flow distribution channel and the first group of sample wells.  See annotated figure below


    PNG
    media_image6.png
    711
    745
    media_image6.png
    Greyscale

Claims 45-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Bear et al. (US 5,609,828) in view of Yue et al. (US 2007/0014695) and in further view of Mehta et al. (US 6,632,655).
Regarding claim 45, O’Bear in view of Yue does not teach the limitations of a diffusion barrier in the plurality of fill channels or the specific size of the diffusion barrier.
Mehta teaches a microfluidic device in which channels are formed to move a fluid therethrough. The device comprises a channel which comprises a diffusion barrier 
It would have been obvious to one having an ordinary skill in the art at the time of the invention to modify O’Bear in view of Yue to provide the particle retention element in the fill channel in order to reagents to be flowed across the retained DNA templates within a channel as taught by Mehta (fig. 14, col. 17, lines 42-65).  This diffusion barrier would be operable to interrupt flow between one or more sample well of the first group of sample wells.
Regarding claim 46, wherein the plurality of diffusion barriers have a width of about 1.2 mm and a height of about 2 mm. 
The modified O’Bear does not teach the specific width of the diffusion barrier to be 1.2 mm and a height of about 2 mm.   It would have been obvious to one having an ordinary skill in the art to recognize that in order to provide a porous barrier within a channel as taught by Mehta one would look to fill the entire channel up from either one solid particle or a plurality of particles as seen in fig. 14.  The size of the particle is dependent upon the size of the channel to be blocked and therefore one of ordinary skill in the art through routine experimentation would have discovered a similar size object as recited within claim 46 to be provided within the channel as a porous barrier (diffusion barrier).  See In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235.

The modified O’Bear teaches a diffusion zone, (fig. 14 of Mehta where the porous particles 1410 are placed)
The modified O’Bear does not teach wherein the diffusion zone has a width of about 2 mm, a height of about 2 mm, and a depth of about 0.6 mm.   It would have been obvious to one having an ordinary skill in the art to recognize that in order to provide a porous barrier within a channel as taught by Mehta one would look to fill the entire channel up from either one solid particle or a plurality of particles as seen in fig. 14.  The size of the diffusion zone is dependent upon the size of the channel to be blocked and therefore one of ordinary skill in the art through routine experimentation would have discovered a diffusion zone as recited within claim 47 to be provided within the channel as a porous barrier (diffusion barrier).  See In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 48, wherein the diffusion zone has a volume of about 2.4 mm3.
The modified O’Bear teaches a diffusion zone, (fig. 14 of Mehta where the porous particles 1410 are placed).
The modified O’Bear does not teach wherein the diffusion zone has a volume of about 2.4 mm3.  It would have been obvious to one having an ordinary skill in the art to recognize that in order to provide a porous barrier within a channel as taught by Mehta one would look to fill the entire channel up from either one solid particle or a plurality of particles as seen in fig. 14.  The size of the diffusion zone is dependent upon the size of 3.  See In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,841,377. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by the US 9,841,377.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797